COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00073-CV


IN RE THEODIS DODSON, JR.                                              RELATOR


                                     ------------

                            ORIGINAL PROCEEDING
                           TRIAL COURT NO. 1072134

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      We have considered relator’s “Motion To File Less Copies Because Of

Indigent.” The motion is GRANTED.

      The court has considered relator’s petition for writ of mandamus seeking

relief from the court reporter and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus is denied.

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; GARDNER and MEIER, JJ.

DELIVERED: March 13, 2015


      1
       See Tex. R. App. P. 47.4, 52.8(d).